Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 10, 1990, convicting him of kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the People failed to present legally sufficient evidence that he "abducted” the victim, which is an element of the crime of kidnapping in the second degree. The defendant claims that the evidence merely established that the victim was restrained, and thus, his kidnapping conviction should be reduced to a conviction of unlawful imprisonment. We disagree.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant abducted the victim (see, People v Dodt, 61 NY2d 408; People v Balcom, 171 AD2d 1028; People v Valero, 134 AD2d 635). Further, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.